Citation Nr: 0910973	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-42 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder with secondary panic disorder for 
the period from October 31, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1968 to January 1972.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Newark, New Jersey.  

In the May 2004 rating decision, the RO granted service 
connection for PTSD and assigned the disability a 50 percent 
rating.  The Veteran perfected an appeal, claiming a higher 
rating was in order.  By way of a February 2006 rating 
decision, the RO increased that evaluation to 70 percent, 
effective from October 31, 2004.  The increased rating claim 
remains in controversy as the rating remains less than the 
maximum available schedular benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board addressed the evaluations in a December 2006 
decision, which in pertinent part, confirmed and continued 
the 50 percent rating for the period prior to October 31, 
2004, and remanded the issue of a higher rating in excess of 
70 percent for the period beginning October 31, 2004.  On 
Remand, the Board specifically asked the RO to undertake 
additional development regarding the extent of occupational 
impairment due to the Veteran's service-connected PTSD. 

The Board notes that the Veteran filed a claim for total 
disability due to individual unemployability (TDIU) in May 
2007.  This matter has not been addressed by the agency of 
original jurisdiction (AOJ), and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

From October 31, 2004, the Veteran's service connected PTSD 
with secondary panic disorder has been manifested by no more 
than occupational and social impairment with deficiencies in 
most areas, such as work and family relationship, due to such 
symptoms as: near-continuous panic attacks affecting ability 
to function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The evidence does not show 
total occupational impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation of time or place; and memory 
loss. 


CONCLUSION OF LAW

From October 31, 2004, the scheduler criteria for a rating in 
excess of 70 percent for PTSD with secondary panic disorder 
have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the Veteran's service treatment 
records.  The Veteran was afforded VA psychiatric 
examinations in February 2004, November 2005, and March 2007. 
 Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, the existence of any 
additional evidence pertinent to a fair adjudication of the 
claim that remains outstanding.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000).  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 


2.  Increased Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Here, the Board has already 
addressed in a prior decision the issue involving the rating 
for the Veteran's psychiatric disorder for the period from 
the effective date of service connection through October 30, 
2004.  The remaining matter, as styled on the title page, 
encompasses review of the propriety of the 70 percent rating 
assigned for the period since October 31, 2004.  The analysis 
in the following decision is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods since October 31, 2004, if the facts 
so dictate.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disability due to PTSD with secondary panic disorder has been 
rated as 70 percent under a general set of criteria 
applicable to psychiatric disabilities found at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the criteria found at 
Diagnostic Code 9411, a 70 percent rating is warranted when 
psychiatric disability causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, and 
inability to establish and maintain effective relationships.  
The criteria indicate that disability at this 70 percent 
rating would be due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances.  38 C.F.R. § 4.130.  

A 100 percent disability rating is warranted for total 
occupational and social impairment.  Disability rated 100 
percent is manifested by such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not necessarily 
determine the disability rating VA assigns, however, it is 
one of the medical findings that may be employed in that 
determination, and it is highly probative, as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability.  VAOPGCPREC 10-95; See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).
  
Regarding the GAF scale score relevant to the case at hand, 
the following applies.  GAF scale score from 41 to 50 is 
indicative of serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  A GAF scale score from 31 to 40 is evidence of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood.  Id. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  


Factual Background and Analysis 

The Veteran was released from his employment in October 2004.  
The Veteran stated that he was released after he and his 
employer mutually agreed that his disabilities were affecting 
his employment.  In January 2005, the Veteran recommenced his 
former employment but only on a part-time basis.  This 
evidence was confirmed in a letter that VA received in July 
2005 from the Veteran's former employer.  Based on this 
evidence, by way of a February 2006 rating decision, the RO 
increased the disability rating in a February 2006 rating 
decision from 50 to 70 percent effective from October 31, 
2004.

On May 12, 2006, the Veteran was released his employment 
again, because he refused to increase his work schedule from 
a part-time to a full-time position.  The Veteran stated that 
he felt that he could not work full-time because his "visual 
impairments, due to diabetic retinopathy, the extensive 
driving necessary along with recurrent panic attacks."   See 
May 2006 Veteran's Statement in Support of the Claim. 

The Board notes that the Veteran's claims file contains his 
medical treatment records from VAMC dated April 2004 to 
December 2008; however, the Board will only elaborate on 
those treatment records, which bear weight in adjudicating 
the Veteran's claim.  This is presented below within the 
discussion by chronological order of all the Veteran's 
medical records pertaining to his PTSD with panic disorder. 

The VAMC treatment records dated April 2004 to May 2006 
contain very similar findings.  In those reports, VA 
examiners note that the Veteran's mood was anxious.  The 
Veteran had no history of suicidal behavior or violence.  In 
some of the records, the Veteran reported having nightmares 
and flashbacks.  He was observed to have a depressed mood, 
and to express feelings of helplessness.  The Veteran 
reported occasional panic attacks.  The VAMC treatment 
records indicate that by June 2006, the Veteran began to 
success in controlling on-coming panic attacks.

The Veteran underwent a January 2007 general examination from 
the State of New Jersey Department of Labor and Workforce 
Development Division of Disability Determination Services.  
The purpose of this examination was to determine the 
Veteran's eligibility for state disability services.  In the 
examination report, the examiner reviewed the Veteran's 
psychiatric disability.  The examiner noted that the Veteran 
was cooperative, coherent and complaint.  His speech was 
clear and his comprehension was good.  The examiner diagnosed 
the Veteran with chronic PTSD and panic disorder that was 
severe.  In conclusion, the January 2007 examiner opined that 
"the claimant shows, from a psychiatric point of view, a 
poor ability to understand and carry out and remember 
instructions and a poor to limited ability to respond 
appropriately to supervision, co-workers and mild work 
pressures in a work setting." 

The VAMC records from July 2007 to September 2007 noted that 
the Veteran reported more anxiety and feelings of depression.  
A VA psychologist associated the Veteran's heightened 
symptoms with his father's failing health, and his death, and 
problems arising with settling the estate.  

The Veteran was afforded a VA psychiatric examination in the 
March 2007.  In that reported, the examiner made many similar 
finding regarding the Veteran's mental status as those 
already mentioned.  The examiner diagnosed the Veteran with 
PTSD and panic disorder, and he gave the Veteran a GAF scale 
score of 40.  He concluded with a finding that the Veteran's 
psychiatric symptoms were moderately severe, and that the 
Veteran had some problems working as a result.  The examiner 
noted that the Veteran stated he lost his job in May 2006 
because "they wanted him to go full-time, but he was not 
ready to leave the part-time position to go full time."  He 
also recorded that the Veteran reported he "had problems at 
work... palpitations and panic attacks prior to make 
presentation, however ... did not really miss any time from 
work."  As to the level of the Veteran's occupational 
impairment due to his disability, the examiner opined that 
the Veteran "would have difficulty holding onto a job 
because of his depression, social isolation, and anxiety."   

The final pertinent medical evidence in the Veteran's claims 
file are the VAMC treatment records dated December 2007 to 
December 2008.  In those records, the Veteran reported that 
he had panic attacks less frequently and he had success in 
controlling on-coming panic attack.  The Veteran also 
reported that he volunteered to work at a nursing home, and 
the records showed that he was seeking to find volunteer work 
that would best suit him. 

Based on a review of the evidence since the effective date of 
service connection, the Board finds that while the evidence 
shows that the Veteran's disability affects his ability to 
work and maintain relationships with others, the evidence 
does not show that the disability results in total 
occupational and social impairment as required for the 100 
percent rating.  

In October 2004, the Veteran lost his job because, in part, 
of the symptoms from his PTSD with secondary panic disorder 
disability.  The second time the Veteran lost his job, in May 
2006, was also due in part to his psychiatric disorder.  That 
being noted, it is also pertinent that the record showed that 
in May 2006 the Veteran's employer did not release the 
Veteran because of his disability; rather, the Veteran 
refused to increase his employment to a full-time position.  
Both the March 2007 VA examiner and the January 2007 
Disability Service examiner opined that it would be difficult 
for the Veteran to maintain employment, but it was not found 
that he was totally unable to work.  Moreover, it is 
pertinent to note that the Veteran has been able to do 
charitable work, valuable to others, despite his condition.  
The VAMC report records that the Veteran volunteered work 
from December 2007 to December 2008.  Although, volunteer 
work is not compensated as regular employment, it does 
qualify as a form of work that others find valuable, and it 
shows that the Veteran is not precluded from being able to 
relate with others in occupational-like situations. 

Additionally, aside from employability, it does not appear 
that the Veteran has many of the symptoms listed in the 
criteria for the total schedular rating.  Under the 
applicable diagnostic code, a 100 percent disability rating 
is reserved for disability that is be manifested by such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.  The Veteran does not have symptoms 
approaching the severity of those described in the criteria 
for the 100 percent rating.  It is significant that the March 
2007 examiner found the Veteran's thought processes, 
communication, judgment, and impulse control to all be fair.  
There was no evidence of delusions or hallucinations, grossly 
inappropriate behavior, or disorientation of time or place.  
There has been no indication that the Veteran has suicidal or 
homicidal ideations.  While the treatment reports from VAMC 
showed that the Veteran has consistently felt depressed and 
anxious, and that he suffered from panic disorder, the more 
recent reports showed that the Veteran has had success in 
controlling on-coming panic attack and that overall his panic 
attacks are less frequent.   

Based on the aforementioned, the Board finds that the 
symptoms of the Veteran's PTSD with secondary panic disorder 
do not warrant an evaluation in excess of 70 percent.  
Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

As a final note, the Board does not find that "staged" 
ratings are warranted at any point since during the appeal 
period because the evidence does not show variable 
symptomatology that is at any point more severe than that 
warranting the current rating.  38 C.F.R. § 4.71a; See 
Fenderson, 12 Vet. App. at 126.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.




ORDER

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder with secondary panic disorder from 
October 31, 2004, is denied. 




____________________________________________

DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


